                Case 21-10527-JTD       Doc 159      Filed 04/01/21      Page 1 of 8



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                Chapter 11
 In re:
                                                Case No. 21-10527 (JTD)
 CARBONLITE HOLDINGS LLC, et al.,
                                                (Jointly Administered)

                                                Petition Filed: March 8, 2021
                             Debtors

                                              Hearing Date: April 8, 2021 at 1:00 p.m.
                                              Objection Deadline: April 1, 2021 at 4:00 p.m.

    LIMITED OBJECTION OF CALIFORNIA DEPARTMENT OF RESOURCES
 RECYCLING AND RECOVERY TO DEBTORS’ MOTION FOR (I) AN ORDER (A)
 APPROVING BID PROCEDURES FOR THE SALE OF SUBSTANTIALLY ALL OF
THE DEBTORS’ ASSETS; (B) APPROVING PROCEDURES FOR THE ASSUMPTION
AND ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES; (C)
    APPROVING CERTAIN BID PROTECTIONS IN CONNECTION WITH THE
DEBTORS’ ENTRY INTO ANY POTENTIAL STALKING HORSE AGREEMENTS; (D)
SCHEDULING THE AUCTION AND SALE HEARING; (E) APPROVING THE FORM
 AND MANNER OF NOTICE THEREOF; AND (F) GRANTING RELATED RELIEF;
AND (II) AN ORDER OR ORDERS (A) APPROVING THE SALE OF THE DEBTORS’
ASSETS FREE AND CLEAR OF ALL CLAIMS, LIENS, AND ENCUMBRANCES; AND
  (B) APPROVING THE ASSUMPTION AND ASSIGNMENT OR REJECTION OF
             EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                           [DOCKET NO. 112]
          California Department of Resources Recycling and Recovery (CalRecycle) files this

Limited Objection to Debtors’ Motion for (I) an Order (a) Approving Bid Procedures for the

Sale of Substantially all of the Debtors’ Assets; (b) Approving Procedures for the Assumption

and Assignment of Executory Contracts and Unexpired Leases; (c) Approving Certain Bid

Protections in Connection with the Debtors’ Entry Into Any Potential Stalking Horse

Agreements; (d) Scheduling the Auction and Sale Hearing; (e) Approving the Form and Manner

of Notice Thereof; and (f) Granting Related Relief; and (II) an Order or Orders (A) Approving

the Sale of the Debtors’ Assets Free and Clear of All Claims, Liens, Encumbrances, and (B)

Approving the Assumption and Assignment or Rejection of Executory Contracts and Unexpired

Leases (the Motion).




                                                 1
              Case 21-10527-JTD          Doc 159      Filed 04/01/21     Page 2 of 8




       Specifically, CalRecycle objects to those procedures proposed in the Motion (Sale

Procedures) and any related order which would either require or prematurely authorize the sale

of the Debtors’ assets free and clear of any or all of CalRecycle’s claims, liens, and

encumbrances in connection with two outstanding secured loans that CalRecycle provided to

Pinnpack Packaging, LLC (PinnPack).

                                         BACKGROUND

       1.      The Debtors filed the Motion, seeking, among other things, this Court’s authority

to sell substantially all of the Debtors’ assets free and clear of claims, liens, and encumbrances

pursuant to section 363(f) of the Bankruptcy Code.

       2.      CalRecycle administers a Recycling Market Development Zone Loan Program

(RMDZ Loan Program), pursuant to which it makes low interest loans to California-based

recycling businesses that prevent, reduce, or recycle recovered waste materials through value-

added processing or manufacturing.

       3.      As further described below, CalRecycle entered into certain prepetition security

agreements with PinnPack, pursuant to which CalRecycle provided two loans through the

RMDZ Loan Program totaling the original principle amount of $3,000,000. PinnPack used the

loan proceeds to purchase equipment and improve PinnPack’s facility in Oxnard, California.

CalRecycle has a purchase money security interest in the equipment and improvements, as well

as in all accounts, general intangibles, and insurance claims relating to proceeds from the

disposition of such equipment and improvements.

       4.      CalRecycle approved a loan application from PinnPack in the original principal

amount of $2,000,000, and CalRecycle disbursed the funds in or around December 2017, loan

number 2016-431 (2017 Loan). The parties entered into a Business Loan Agreement (2017

Agreement) and PinnPack executed a promissory note pursuant to which it promised to repay the

principal amount of the 2017 Loan plus 4.0% interest (2017 Promissory Note). A copy of the

2017 Agreement and the 2017 Promissory Note are attached to the accompanying Declaration of

Rachelle Bromberg (Bromberg Declaration) as part of Exhibit A. The purpose of the 2017 Loan

                                                  2
              Case 21-10527-JTD         Doc 159      Filed 04/01/21   Page 3 of 8




was to purchase equipment for the PinnPack facility. The parties entered into a Commercial

Security Agreement and an Amended Commercial Security Agreement, which describe the

collateral for the 2017 Loan. CalRecycle filed a UCC-1 financing statement and an amended

UCC financing statement with the Delaware Department of State. A copy of the Security

Agreements and UCC financing statements for the 2017 Loan are attached to the Bromberg

Declaration as part of Exhibit A.

       5.        In 2019, CalRecycle approved another loan application from PinnPack, in the

original principal amount of $1,000,000, and CalRecycle disbursed the funds in or around June

2020, loan number 2018-450 (2019 Loan). The parties entered into a Business Loan Agreement

(2019 Agreement) and PinnPack executed a promissory note pursuant to which it promised to

repay the principal amount of the 2019 Loan plus 4.0% interest (2019 Promissory Note). A copy

of the 2019 Agreement and the 2019 Promissory Note are attached to the Bromberg Declaration

as part of Exhibit B. The purpose of the 2019 Loan was to purchase equipment for and improve

the PinnPack facility. The parties entered into a Commercial Security Agreement, which

describes the collateral for the 2019 Loan. CalRecycle filed a UCC-1 financing statement with

the Delaware Department of State. A copy of the Security Agreement and UCC financing

statement for the 2019 Loan are attached to the Bromberg Declaration as part of Exhibit B.

       6.        CarbonLite Pinnpack LLC, CarbonLite Holdings LLC, and CarbonLite PI

Holdings, LLC guaranteed both the 2017 Loan and the 2019 Loan. A copy of the Guarantees for

the 2017 Loan and the 2019 Loan are attached to the Bromberg Declaration as part of Exhibit A

and Exhibit B.

       7.        As of March 8, 2021, the date Debtors commenced their Chapter 11 bankruptcy

proceeding, the Debtors owed CalRecycle approximately $2.6 million for the 2017 Loan and the

2019 Loan.




                                                 3
               Case 21-10527-JTD          Doc 159      Filed 04/01/21     Page 4 of 8




                                       APPLICABLE LAW

       8.      Bankruptcy Code section 363(f) provides that a sale of property may be free and

clear of any interest in such property only if. . . “(1) applicable nonbankruptcy law permits sale

of such property free and clear of such interest; (2) such entity consents; (3) such interest is a lien

and the price at which such property is to be sold is greater that the aggregate value of all liens

on such property; (4) such interest is in bona fide dispute; or (5) such entity could be compelled,

in a legal or equitable proceeding, to accept a money satisfaction of such interest.” 11 U.S.C. §

363(f). The debtor or trustee bears the burden of proving that one or more elements of section

363(f) have been satisfied. See e.g., In re Revel AC, Inc., 802 F.3d 558, 564 (3d Cir. 2015) (“§

363(f) places the burden squarely on [the Debtor’s] shoulders”).

       9.      Additionally, section 363(e) of the Bankruptcy Code provides:

       Notwithstanding any other provision of this section, at any time, on request of an
       entity that has an interest in property used, sold, or leased, or proposed to be used,
       sold, or leased by the trustee, the court, with or without a hearing, shall prohibit or
       condition such use, sale, or lease as is necessary to provide adequate protection of
       such interest. . . .

11 U.S.C. § 363(e).

                                     LIMITED OBJECTION

       10.     CalRecycle objects to the Motion and any proposed Sale Procedures or order

which would require a sale of the Debtor’s properties free and clear of CalRecycle’s liens,

claims, and encumbrances. The Motion proposes that the Debtors will demonstrate at the Sale

Hearing that the Sale satisfies the requirements of section 363(f) but asks the Court to issue an

order now authorizing the Debtors to sell their Assets free and clear of all liens, claims,

encumbrances, and other interests. Docket. No. 112, Motion, pp. 28-29. By way of this limited

objection, CalRecycle expressly does not consent under section 363(f)(2), to a sale of Debtors’

property free and clear of its interests and objects to the issuance of a blanket order requiring

assets to be sold free and clear, presupposing that section 363(f) will be satisfied.



                                                   4
               Case 21-10527-JTD           Doc 159      Filed 04/01/21      Page 5 of 8




        11.     Debtors have elected to sell substantially all of their assets, including assets in

which CalRecycle asserts a first priority purchase money security interest, through this section

363 Sale and have further proposed Sale Procedures that allow them to enter into either a

Purchase Agreement or Purchase Agreements for one or more of the four facilities. The Debtors

have the burden of demonstrating that the sales qualify under section 363(f) and they have not

met that burden. Nothing in the Motion demonstrates that it is necessary or proper for this Court

to issue an order requiring all property to be purchased free and clear of interests held by

creditors. The issuance of a blanket order authorizing the sale of all assets free and clear of all

liens, claims, encumbrances, and other interests without demonstrating how the sales satisfy

section 363(f) would deny CalRecycle notice of which provision or provisions of section 363(f),

the Debtors claim that the proposed sales satisfy and an opportunity to respond. Pursuant to this

Limited Objection, CalRecycle requests that this Court deny that part of the Motion seeking any

order “Approving the Sale of the Debtors’ Assets Free and Clear of All Claims, Liens, and

Encumbrances.” Should Debtors contend that the Purchase Agreement or Purchase Agreements

under consideration at the May 7, 2021 hearing qualify under section 363(f), CalRecycle

requests that the Court require Debtors to make the showing at that hearing.

        12.     In the event that the Court ultimately approves a sale, CalRecycle contends that

assets in which it holds a first priority lien should be transferred subject to such lien. A sale of

substantially all assets creates value in excess of individual component assets, and CalRecycle is

entitled to its share of that excess value. See, e.g., In re Ardmor Vending Co. v. Kim (In re Kim),

130 F.3d 863, 865–66 (9th Cir. 1997). The Debtors have not demonstrated how CalRecycle will

receive the benefit of its collateral, let alone why a free and clear sale is justified as to

CalRecycle’s collateral. Additionally, the Debtors must at a minimum demonstrate that

CalRecycle’s interest in its collateral is adequately protected.

        13.     Nothing in this Limited Objection is intended to be, or should be construed as, a

waiver by CalRecycle of any of its rights under its agreements with PinnPack, the Bankruptcy

Code, or applicable law. CalRecycle expressly reserves all such rights including, without

                                                    5
               Case 21-10527-JTD         Doc 159      Filed 04/01/21     Page 6 of 8




limitation, the right to supplement and/or amend this filing and to assert additional objections to,

among other things, the proposed sale of Debtors’ assets free and clear of CalRecycle’s liens.

       WHEREFORE, CalRecycle respectfully requests that this Court enter an order: (i)

sustaining this Limited Objection, and (ii) granting it such other and further relief as this Court

deems just and appropriate under the circumstances.

Dated: April 1, 2021                                  Respectfully submitted,


                                                      MATTHEW RODRIQUEZ
                                                      Acting Attorney General of California
                                                      RUSSELL B. HILDRETH
                                                      Supervising Deputy Attorney General
                                                      BRYANT B. CANNON
                                                      ANDREA M. KENDRICK
                                                      Deputy Attorneys General

                                                      /s/ Andrea M. Kendrick
                                                      Andrea M. Kendrick
                                                      Deputy Attorney General
                                                      1300 I Street, Suite 125
                                                      Sacramento, CA 95814
                                                      Telephone: (916) 210-7821
                                                      Fax: (916) 327-2319
                                                      Email: Andrea.Kendrick@doj.ca.gov
                                                      Attorneys for California Department of
                                                      Resources Recycling and Recovery




                                                  6
              Case 21-10527-JTD          Doc 159     Filed 04/01/21     Page 7 of 8




                              CERTIFICATE OF SERVICE

Case Name:       In re: Carbonlite Holdings LLC, et al.

Case No.         U.S. Bankruptcy Court, District of Delaware No. 21-10527 (JTD)


I hereby certify that on April 1, 2021, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:


1. LIMITED OBJECTION OF CALIFORNIA DEPARTMENT OF RESOURCES
RECYCLING AND RECOVERY TO DEBTORS’ MOTION FOR (I) AN ORDER (A)
APPROVING BID PROCEDURES FOR THE SALE OF SUBSTANTIALLY ALL OF
THE DEBTORS’ ASSETS; (B) APPROVING PROCEDURES FOR THE ASSUMPTION
AND ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES; (C)
APPROVING CERTAIN BID PROTECTIONS IN CONNECTION WITH THE
DEBTORS’ ENTRY INTO ANY POTENTIAL STALKING HORSE AGREEMENTS; (D)
SCHEDULING THE AUCTION AND SALE HEARING; (E) APPROVING THE FORM
AND MANNER OF NOTICE THEREOF; AND (F) GRANTING RELATED RELIEF;
AND (II) AN ORDER OR ORDERS (A) APPROVING THE SALE OF THE DEBTORS’
ASSETS FREE AND CLEAR OF ALL CLAIMS, LIENS, ENCUMBRANCES; AND (B)
APPROVING THE ASSUMPTION AND ASSIGNMENT OR REJECTION OF
EXECUTORY CONTRACTS AND UNEXPIRED LEASES [DOCKET NO. 112]


2. DECLARATION OF RACHELLE BROMBERG IN SUPPORT OF LIMITED
OBJECTION OF CALIFORNIA DEPARTMENT OF RESOURCES RECYCLING AND
RECOVERY TO DEBTORS’ MOTION FOR (I) AN ORDER (A) APPROVING BID
PROCEDURES FOR THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’
ASSETS; (B) APPROVING PROCEDURES FOR THE ASSUMPTION AND
ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES; (C)
APPROVING CERTAIN BID PROTECTIONS IN CONNECTION WITH THE
DEBTORS’ ENTRY INTO ANY POTENTIAL STALKING HORSE AGREEMENTS; (D)
SCHEDULING THE AUCTION AND SALE HEARING; (E) APPROVING THE FORM
AND MANNER OF NOTICE THEREOF; AND (F) GRANTING RELATED RELIEF;
AND (II) AN ORDER OR ORDERS (A) APPROVING THE SALE OF THE DEBTORS’
ASSETS FREE AND CLEAR OF ALL CLAIMS, LIENS, ENCUMBRANCES; AND (B)
APPROVING THE ASSUMPTION AND ASSIGNMENT OR REJECTION OF
EXECUTORY CONTRACTS AND UNEXPIRED LEASES [DOCKET NO. 112]


I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system and as indicated upon the counsel below.
                   Case 21-10527-JTD    Doc 159     Filed 04/01/21     Page 8 of 8




BY EMAIL
 James E. O’Neill, Esq.                           Gabriel I. Glazer, Esq
 Steven W. Golden, Esq.                           Pachulski Stang Ziehl & Jones LLP
 Pachulski Stang Ziehl & Jones LLP                Email: gglazer@pszjlaw.com
 Email: joneill@pszjlaw.com
          sgolden@pszjlaw.com
 Robert S. Brady, Esq.                            Jeffrey E. Bjork, Esq.
 Edwin J. Harron, Esq.                            James Ktsanes, Esq.
 Kara Hammond Coyle, Esq.                         Andrew C. Ambruoso, Esq.
 Young Conaway Stargatt & Taylor LLP              Latham & Watkins LLP
 Email: rbrady@ycst.com                           Email: jbjork@lw.com
        eharron@ycst.com james.ktsanes@lw.com             andrew.ambruoso@lw.com
        kcoyle@ycst.com
 John Henry Knight, Esq.                          Andrew M. Kramer, Esq.
 Richards Layton & Finger, PA                     David E. Morse, Esq.
 Email: knight@rlf.com                            Otterbourg, P.C.
                                                  Email: akramer@otterbourg.com
                                                  dmorse@otterbourg.com
 Michael Messersmith, Esq.                        David Stratton, Esq.
 Sarah Gryll, Esq.                                Troutman Pepper Hamilton Sanders LLP
 Ginger Clements, Esq.                            Email: david.stratoon@troutman.com
 Arnold & Porter Kaye Scholer LLP
 Email: michael.messersmith@arnoldporter.com
         sarah.gryll@arnoldporter.com
         ginger.clements@arnoldporter.com
 Joseph McMahon., Esq.                            Force Ten Partners, LLC
 Office of the United States Trustee              Attn: Brian Weiss
 Email: joseph.mcmahon@usdoj.gov                  Email: bweiss@force10partners.com
 Regina Stango Kelbon, Esq.                       Erin N. Brady
 Stanley B. Tarr, Esq.                            David P. Simonds
 Jose F. Bibiloni, Esq                            Edward McNeilly
 BLANK ROME LLP                                   HOGAN LOVELLS US LLP
 Email: Kelbon@BlankRome.com                      Email: erinbrady@hoganlovells.com
         Tarr@BalnkRome.com                               david.simonds@hoganlovells.com
         JBibiloni@BlankRome.com                          Edward.mcneilly@hoganlovells.com
 Kevin J. Carey
 HOGAN LOVELLS US LLP
 kevin.carey@hoganlovells.com


I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on April 1,
2021, at San Francisco, California.

                Pauline Santamaria
                     Declarant                                      Signature
SA2021301411
42620934.docx
